This case was tried at the bar of the Supreme Court on the record and stipulation of facts. It was originally stipulated that both parties would join in an application for such trial, and that, in the event of a denial, it should be tried before Judge Wolber, at the Passaic Circuit, to whom the issues of fact had been referred by an order made by a justice of this court. Subsequently, a rule was entered vacating the reference, and providing for a trial at the bar of the Supreme Court on the pleadings and stipulation of facts.
We have concluded that the judgment under review should be affirmed, for the reasons stated in the deliverance of Mr. Justice Perskie for the Supreme Court.
As to the contention that there should be a "partial ouster," limited to an annulment of the tax exemption, on the ground that "the privilege of tax exemption enjoyed by the defendant since September, 1875, is in violation of article IV, section 7, paragraph 12 of the Constitution of the State of New Jersey," *Page 198 
we deem it sufficient to point out that the question was not raised in the Supreme Court, and is therefore not open to consideration here. Furthermore, as we understand the argument made, it relates to the taxability of the lands rather than to the forfeiture of the charter.
Judgment affirmed.
For affirmance — THE CHANCELLOR, TRENCHARD, PARKER, BODINE, DONGES, HEHER, PORTER, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, WALKER, JJ. 13.
For reversal — None.